          Case 1:20-cv-04914-AKH Document 12 Filed 06/29/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                        x
BANCROFT OWNERS INC.,
                                                            Case I :20-cv-0491 4 (AKI-l)
                                   Petitioner,

                 -   against   —




NEW YORK HOTEL AND MOTEL TRADES
COUNCIL, AFL-CIO,
                   Respondent.

                                                        x

STATE OF NEW YORK                   )
                                    ) SS
COUNTY OF NEWYORK)

                                    AFFIDAVIT OF HARRY VERAS

         I-larry Veras, hereby affirms under penalty of perjury as follows:

         1.      1 am the Chief Financial Officer oF the Hotel Association of New York City. Inc.

and Hotel and Motel Trades Council, AFL-CIO Employee Benefits Funds (“Funds”), ‘Cafl-llar;lev

funds established by the collective bargaining agreement between the New York Hotel and Motel

Trades Council, AFL-CIO (“HTC” or “Union”) and the Hotel Association of New York City. Inc.

(“Hotel Association” or “Employer Association”). The Funds receives contributions From over

250 employers and provides health and retirement benefits to over 90,000 workers. I make this

affirmation upon my personal knowledge except where stated upon information and belief:

         2.     The Funds administers health, pension, training, 401(k), pre-paid legal. and similar

funds established in collective bargaining agreements to which the Union and Hotel Association

are parties. One such collective bargaining agreement is the Division A collective bargaining

agreement (“Division A CJ3A”), which is made between and among the Union and 1-lotel

Association as well as a second, smaller, multi-employer group, the Assodiated Hotels and Motels


t006748344)                                        1
         Case 1:20-cv-04914-AKH Document 12 Filed 06/29/20 Page 2 of 2




 of Greater New York (“Associated Hotels”).

          3.          Bancroft Owners Inc. d/b/a Bancroft Condo dlb/a Bancroft 1-low! (1-Toter) has

 been filing monthly remittance reports and making contributions to the Funds pursuant to the

 Division A CBA since at least 2013, if not years earlier. The amount of those contributions was

 increased when the Division A CBA was renewed and extended in 2013. The Hotel thereafler

 made contributions pursuant to the 2013 rates.

          4.         The Division A CBA agreement was modified and extended in 2015 through June

30, 2027, with the contribution rates to the Funds changed.                 The Hotel thereafter macic

contributions to the Funds pursuant to the new 2015 rates, rather than the 2013 rates.

          5.         The Hotel took no action with respect to the Funds that were inconsistent with being

bound to the Division A CBA originally negotiated in 2013 and modified and extended in 2015.

The Hotel has also never notified mithat it did not consider itself bound to the Division A CI3A.




                                                           HA     Y    iRAS



Subscribed and sworn to m.e before
on this ?     day of June, 2020
               ~




                    SANDRA I. OSMANQV$KA
                 NQtary Public - Stale of New York
                        NO. Q1OS61fl5Q6B
                    QualiFied in Bronx County
               My Commission Expires




                          (\LVLr               ~S
W0674834-1)                                           2
